  Case 20-30208         Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23               Desc Main
                                     Document     Page 1 of 38


                         UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

In Re:                                           )
                                                 )
         CALVIN R. KENNEDY and                   )       Chapter 11
         CYNTHIA M. KENNEDY                      )       Bankruptcy Case No. 20-30208
                                                 )
                                 Debtors.        )
                                                 )


                      FIRST AMENDED PLAN OF REORGANIZATION

        Calvin R. Kennedy and Cynthia M. Kennedy (collectively the "Debtors"), submit this First
Amended Plan of Reorganization (the “Plan”) pursuant to section 1121(a) under Title 11 of the United
States Code, 11 U.S.C. ' 101 et seq.

                                             ARTICLE I
                                            DEFINITIONS

         As used in this chapter 11 plan, the following terms shall have the respective meanings specified
below:

         Administrative Claim. Any cost or expense of administration of the Chapter 11 Case (a)
required to be asserted by filing an application with the Bankruptcy Court on or before the
Administrative Bar Date, or (b) Allowed under section 503(b) of the Bankruptcy Code, except to the
extent the holder of such Claim agrees to be treated differently. Administrative Claims include, but are
not limited to, (i) any actual and necessary expenses of preserving either Estate incurred during the
Chapter 11 Case, (ii) any actual and necessary expenses of operating the Debtors’ business incurred
during the Chapter 11 Case, (iii) any indebtedness or obligations incurred or assumed by the Debtors in
connection with the conduct of their business as debtors in possession, or for the acquisition or lease of
property by, or for the rendition of services to, the Debtors as debtors in possession, (iv) obligations
pursuant to executory contracts assumed by the Debtors pursuant to an order of the Bankruptcy Court,
(v) all Claims as provided by ' 507(b) of the Bankruptcy Code, (vi) all allowances of compensation or
reimbursement of expenses to the extent allowed by the Bankruptcy Court, (vii) any Allowed Contingent
Claims which are granted administrative priority status by Final Order of the Bankruptcy Court, (viii) all
fees payable and unpaid under section 1930 of Title 28, United States Code, and (ix) any fees or charges
assessed against the Estate under chapter 123 of Title 28, United States Code.

       Administrative Claims Bar Date. The date thirty (30) days after the Effective Date or such
other date(s), if any, as determined by order of the Bankruptcy Court, by which all requests for
allowance of Administrative Claims must be filed with the Bankruptcy Court. The Administrative Claims
Bar Date shall not apply to fees and expenses of Professionals incurred after the Confirmation Date.


61189538.9
  Case 20-30208         Doc 96     Filed 06/15/21 Entered 06/15/21 13:49:23                Desc Main
                                    Document     Page 2 of 38




      Allowed Administrative Claim. All or that portion of any Administrative Claim that is or has
become an Allowed Claim.

         Allowed Claim. Any Claim against the Debtors (i) proof of which was filed on or before the
date designated by the Bankruptcy Court as the last date for filing proofs of claims against the Debtors
or, if no proof of claim is filed, which has been or hereafter is listed by the Debtors in their Schedules,
as liquidated in amount and not disputed or contingent and, in either case, a Claim as to which no
objection to the allowance thereof has been interposed within the applicable period of limitation fixed
by this Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or (ii) in favor of
any Person arising from a judgment against such Person in any Avoidance Action (if the effect of such
judgment gives such Person an Allowed General Unsecured Claim). A Disputed Claim shall be an
Allowed Claim if, and only to the extent that, a Final Order has been entered allowing such Disputed
Claim. The term AAllowed,@ when used to modify a reference in this Plan to any Claim or class of
Claims, shall mean a Claim (or any Claim in any such class) that is allowed (e.g., an Allowed Secured
Claim is a Claim that has been Allowed to the extent of the value of any interest in property of the
Estate securing such Claim), as determined by the Bankruptcy Court pursuant to ' 506(a) of the
Bankruptcy Code. Unless otherwise specified in this Plan or in the Final Order of the Bankruptcy Court
allowing such Claim, AAllowed Claim@ shall not include interest on the amount of such Claim from and
after the Petition Date.

        Assumed Agreement. Unexpired leases and other executory contracts of the Debtors that are
being assumed pursuant to the Plan, if any.

        Avoidance Action. Any and all actions which a trustee, debtor in possession, or other
appropriate party in interest may assert on behalf of the Estate under the Bankruptcy Code, including
actions pursuant to sections 542, 543, 544, 545, 546, 547, 548, 549, 550, and/or 551 of the Bankruptcy
Code.

        Avoidance Action Claims. Claims asserted by parties pursuant to sections 502(d) and/or
502(h) of the Bankruptcy Code in connection with any Avoidance Action(s) brought by the Debtors
against such parties.

        Ballot. The document used in voting on the Plan that must be executed and delivered by
holders of Claims entitled to vote on the Plan.

        Bankruptcy Administrator. The United States Bankruptcy Administrator for the Western
District of North Carolina.

         Bankruptcy Code. The United States Bankruptcy Code, 11 U.S.C. ' 101 et seq.

       Bankruptcy Court. The United States Bankruptcy Court for the Western District of North
Carolina, having jurisdiction over this Chapter 11 Case.


                                                    2

61189538.9
  Case 20-30208        Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23               Desc Main
                                    Document     Page 3 of 38


      Bankruptcy Rules. The Federal Rules of Bankruptcy Procedure and the local rules of the
Bankruptcy Court, as applicable to the Chapter 11 Case.

       Business Day. Any day other than a Saturday, Sunday, or other day on which commercial
banks in the State of North Carolina are authorized or required by law to close.

        Cash. Cash and readily marketable securities or instruments including, without limitation, readily
marketable direct obligations of the United States of America or agencies or instrumentalities thereof,
time certificates of deposit issued by any bank, and commercial paper.

         Certified Funds. Certified Funds shall mean a wire transfer that has finally cleared such
account, such that it cannot be recalled, or a cashier’s check drawn on a federally insured financial
institution.

       Chapter 11 Case. The Debtors= bankruptcy case under Chapter 11 of the Bankruptcy Code,
which is pending before the Bankruptcy Court.

        Claim. Any right to payment from the Estate, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
equitable, secured, or unsecured, and arising at any time before the Effective Date or relating to any
event that occurred before the Effective Date; or any right to an equitable remedy for breach of
performance if such breach gives rise to a right of payment from the Estate, whether or not such right
to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured, or unsecured, and arising at any time before the Effective Date or relating to any
event that occurred before the Effective Date.

        Clark Creek Property. Located at 6025 Clark Creek Parkway in Charlotte, N.C. Owned as
tenants by the entirety. Tax Parcel ID 02973604. The Clark Creek Property is leased to Ramsey-Peele.

       Class. Means a classification of Allowed Claims for the purposes of treatment and distributions
under this Plan.

       Confirmation Date. The date upon which the Bankruptcy Court enters the Confirmation
Order confirming this Plan or any amendment thereto.

        Confirmation Hearing. The hearing before the Bankruptcy Court to consider confirmation of
this Plan.

       Confirmation Order. An order of the Bankruptcy Court, in form and substance satisfactory to
the Debtor, confirming this Plan in accordance with the provisions of Chapter 11 of the Bankruptcy
Code.

       Contingent Claim. A Claim that is either contingent or unliquidated on or immediately before
the Confirmation Date.

                                                    3

61189538.9
  Case 20-30208         Doc 96     Filed 06/15/21 Entered 06/15/21 13:49:23               Desc Main
                                    Document     Page 4 of 38




         Creditor. Any Person that holds a Claim against the Estate.

         Debtors. C. Ray Kennedy and Cynthia Kennedy.

         Disclosure Statement. The disclosure statement filed with the Bankruptcy Court with respect
to this Plan, pursuant to section 1125 of the Bankruptcy Code, either in its present form or as it may be
altered, amended, or modified from time to time.

         Disputed Claim. A Claim which is the subject of a timely objection interposed by the Debtors,
if at that time such objection remains unresolved; provided, however, that the Bankruptcy Court may
determine the amount of a Disputed Claim for purposes of allowance pursuant to section 502(c) of the
Bankruptcy Code; provided, further, that the Debtors, in their sole discretion, may elect to treat the
portion of a Disputed Claim, if any, that is not in dispute as an Allowed Claim, with the disputed portion
remaining a Disputed Claim.

        Distribution Account. The account established by the Reorganized Debtors pursuant to
Article 6 of this Plan from which all cash distribution under the Plan shall be made with respect to all
Allowed Claims.

       Effective Date. The Business Day on which all of the conditions set forth in Article 10 of this
Plan shall have been satisfied or waived.

         Essendant. The Essendant Company.

       Essendant Settlement. The settlement agreement between the Debtors and Essendant,
contained in the Memorandum of Mediated Settlement Agreement attached to the Plan as Exhibit A
and incorporated by reference herein. Confirmation of this Plan shall constitute Bankruptcy Court
approval of the settlement agreement pursuant to Bankruptcy Rule 9019.

       Estate. The bankruptcy estate of the Debtors. All property of the Estate shall be vested in the
Reorganized Debtors upon the occurrence of the Effective Date of the Plan.

       Final Order. An order that is no longer subject to appeal, certiorari proceeding or other
proceeding for review or rehearing, and as to which no appeal, certiorari proceeding, or other
proceeding for review or rehearing shall then be pending.

         General Unsecured Claim. Any Unsecured Claim, other than an Administrative Claim, an
Other Priority Claim, or a Priority Tax Claim. Allowed General Unsecured Claims include, without
limitation, Allowed Unsecured Deficiency Claims, and any Claim in favor of any Person arising from a
judgment against such Person in any Avoidance Action (if the effect of such judgment gives such
Person an Allowed General Unsecured Claim).

         Griffith. Kimberly Griffith, holder of second deeds of trust on the Satterwythe Lane Residence

                                                    4

61189538.9
  Case 20-30208        Doc 96     Filed 06/15/21 Entered 06/15/21 13:49:23              Desc Main
                                   Document     Page 5 of 38


Lot A, the Northcross Property and the Clark Creek Property.

       Kings Circle Property. Unimproved real property located in Iredell County, N.C., consisting of
approximately one acre. Owned as tenants by the entirety.

       McGlohon. Legolia McGlohon, holder of third deeds of trust on the Satterwythe Lane
Residence Lot A, the Northcross Property and the Clark Creek Property.

       Mill City. The Mill City Mortgage Loan Trust 2018-1. First deed of trust on the Satterwythe
Lane Residence Lot A.

       New Value Contribution. $10,000.00, which the Debtors will borrow from a third party on an
unsecured or, if necessary, a secured basis.

        Non-Exempt Assets means the Debtor’s interest in the vacant Iredell County real property and
the Branch Banking & Trust stock, together with any other or further assets of the Debtors that are
determined by the Bankruptcy Court to be non-exempt property of the Debtors’ estate prior to the
Effective Date.

        Northcross Property. 16701 Northcross Drive, Charlotte, N.C. Owned as tenants by the
entirety. Property ID 00930105. The Northcross Property is leased to Ramsey-Peele.

        Other Priority Claims. Any Claim to the extent entitled to priority in payment under sections
507(a)(2) through 507(a)(7) of the Bankruptcy Code.

      Person. An individual, a corporation, a company, a partnership, an association, a joint stock
company, a joint venture, an estate, a trust, an unincorporated organization, or a government,
governmental unit or any subdivision thereof or any other entity.

         Petition Date. February 19, 2020.

      Plan. This First Amended Chapter 11 Plan or, as it may be from time to time modified,
amended or supplemented, together with any exhibits thereto.

      Priority Non-Tax Claim. Any Claim arising prior to the Petition Date entitled to priority in
payment under Sections 507(a)(1)-(a)(7) of the Bankruptcy Code.

       Priority Tax Claim. Any Claim arising prior to the Petition Date entitled to priority in payment
under section 507(a)(8) of the Bankruptcy Code.

       Pro Rata Share. As of any certain date, with respect to any Allowed Claim in any Class, the
proportionate share that such Allowed Claim bears to the aggregate amount of all Claims, including
Disputed Claims, in such Class.


                                                  5

61189538.9
  Case 20-30208        Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23               Desc Main
                                    Document     Page 6 of 38


        Professional. Any attorney, accountant, appraiser, auctioneer, or other professional person
retained and employed by the Estate in the Chapter 11 Case in accordance with sections 327 and/or 328
of the Bankruptcy Code.

         Projected Disposable Income. For purposes of 11 USC § 1129(a)(15), it is presumed that no
disposable income will be received by the Debtors during the 5-year period beginning on the date that
the first payment is due under the Plan, or during the period for which the Plan provides payments,
whichever is longer.

     Ramsey-Peele. The Ramsey-Peele Corporation, d/b/a University Child Development Center
(“UCDC”).

         Rejected Agreement. Each unexpired lease or other executory contract of the Debtors, which
(i) is not an Assumed Agreement, (ii) has not been expressly assumed or rejected by order of the
Bankruptcy Court prior to the Confirmation Date, or (iii) is not the subject of a pending motion to
assume on the Effective Date.

        Reorganized Debtors. The Debtors, as reorganized and re-vested with all of the assets of the
Estate pursuant to this Plan.

        Satterwythe Lane Residence Lot A. Real property constituting a portion of the Debtors’
residence, located at 4324 Satterwythe Lane, Charlotte, N.C., tax parcel ID 10518157. Owned as tenants
by the entirety.

        Satterwythe Lane Residence Lot B. Real property constituting a portion of the Debtors’
residence, located at 4320 Satterwythe Lane, Charlotte, N.C., tax parcel ID 10518184. Owned as tenants
by the entirety.

      Schedules. The Schedules of Assets and Liabilities, and any amendments thereto, filed by the
Debtors with the Bankruptcy Court in accordance with section 521(l) of the Bankruptcy Code.

        Secured Claim. A Claim to the extent of the value, of any interest in property of the Estate
securing such Claim, as determined pursuant to section 506(a) or 1111(b) of the Bankruptcy Code. To
the extent that the value of such interest is less than the amount of the Claim which has the benefit of
such security, such Claim is an Unsecured Deficiency Claim unless, in any such case, the class of which
such Claim is a part makes a valid and timely election under section 1111(b) of the Bankruptcy Code to
have such Claim treated as a Secured Claim to the extent allowed.

       Secured Tax Claim. A claim for Taxes owed by the Debtors, which is secured by a lien of
any nature.

         Taxes. All income, franchise, excise, sales, use, employment, withholding, property, payroll, and
other taxes, assessments, and governmental charges, together with any interest, penalties, additions to
tax, fines, and similar amounts relating thereto, imposed or collected by any federal, state, local, or

                                                    6

61189538.9
  Case 20-30208         Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                 Desc Main
                                     Document     Page 7 of 38


foreign governmental authority.

        Unsecured Claim. A Claim not secured by a charge against or interest in property in which the
Estate has an interest, including any Unsecured Deficiency Claim, and any Claim arising at any time
under Bankruptcy Rule 3002(c)(3).

         Unsecured Convenience Claim. A General Unsecured Claim in the amount of $10,000.00 or
less.

        Unsecured Deficiency Claim. A Claim by a Creditor arising out of the same transaction as a
Secured Claim to the extent that the value, as determined by the Bankruptcy Court pursuant to section
506(a) of the Bankruptcy Code or by stipulation, of such Creditor's interest in property of the Estate
securing such Claim is less than the amount of the Claim which has the benefit of such security as
provided by section 506(a) of the Bankruptcy Code.

        Value of property to be distributed under the Plan. As that phrase is used in 11 USC §
1129(a)(15)(B), no less than $163,750.00, consisting of i) $14,000.00 in liquid assets (Branch Banking &
Trust Stock owned by Calvin Kennedy); ii) $9,750.00 estimated gross proceeds from sale of non-liquid
assets (vacant Iredell County lot, owned as tenants by the entirety); iii) $130,000.00 contributions to
Distribution Fund; and vi) the $10,000.00 New Value Contribution.

        Voting Deadline. The date set in an order of the Bankruptcy Court as the deadline for the
return of Ballots accepting or rejecting the Plan.

        Wilmington Savings. Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity but solely as Owner Trustee of Residential Credit Opportunities Trust II.

         Wilmington Savings Claim. Claim 9 filed on the Court’s Claims registry.

       Wilmington Savings Collateral. Real property alleged to secure the Wilmington Trust Claim,
which is the Northcross Property and the Clark Creek Property.

         Other Definitions. Unless the context otherwise requires, any capitalized term used and not
defined herein or elsewhere in this Plan but that is defined in the Bankruptcy Code or Bankruptcy Rules
shall have the meaning set forth therein. Wherever from the context it appears appropriate, each term
stated in either of the singular or the plural shall include the singular and the plural, and pronouns stated
in the masculine, feminine or neuter gender shall include the masculine, the feminine and the neuter.
The words Aherein,@ Ahereof,@ Ahereto,@ Ahereunder,@ and others of similar inference refer to this Plan as
a whole and not to any particular article, section, subsection, or clause contained in this Plan. The word
Aincluding@ shall mean Aincluding without limitation.@

                                               ARTICLE 2

             PROVISIONS FOR PAYMENT OF ALLOWED ADMINISTRATIVE

                                                     7

61189538.9
  Case 20-30208        Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23               Desc Main
                                    Document     Page 8 of 38


             CLAIMS; ADMINISTRATIVE CLAIMS BAR DATE; PROVISIONS
                FOR PAYMENT OF ALLOWED PRIORITY TAX CLAIMS

         2.1 Administrative Claims and Priority Tax Claims are Not Classified in this Plan.
Administrative Claims and Priority Tax Claims are not classified and are not entitled to vote to accept or
reject the Plan. The treatment of and consideration to be received by holders of Administrative Claims
and Allowed Priority Tax Claims pursuant to this Article 2 of the Plan shall be in full and complete
satisfaction, settlement, release, and discharge of such Claims. The Debtors= obligations in respect of
such Allowed Administrative and Priority Tax Claims shall be satisfied in accordance with the terms of
this Plan.

        2.2 Administrative Claims Bar Date. Unless otherwise ordered by the Bankruptcy Court,
requests for payment of Administrative Claims, including applications for final allowance of
compensation and reimbursement of expenses of Professionals incurred before the Confirmation Date,
must be filed and served on the Debtors and the Bankruptcy Administrator no later than 30 days after
the Effective Date. Any Person required to file and serve a request for payment of an Administrative
Claim and who fails to timely file and serve such request, shall be forever barred, estopped, and enjoined
from asserting such Claim or participating in distributions under the Plan on account thereof. However,
the Administrative Claims Bar Date shall not apply to fees and expenses of Professionals incurred after
the Effective Date.

        2.3 Treatment of Allowed Administrative Claims. Except to the extent the holder of an
Allowed Administrative Claim agrees otherwise, each holder of an Allowed Administrative Claim shall
be paid, in respect of such Allowed Claim, the full amount thereof in Cash (or such other form as is
agreed upon by any holder of an Allowed Administrative Claim) as soon as practicable after the later of
(a) the Effective Date and (b) the date on which such Claim becomes an Allowed Claim, except that
Allowed Administrative Claims arising in the ordinary course of business shall, if due at a later date
pursuant to its terms, be paid when otherwise due. Allowed Administrative Claims may be paid from the
Distribution Fund. Furthermore, all fees payable pursuant to Section 1930 of title 28 of the United
States Code shall be paid pursuant to Section 11.1 of this Plan.

         2.4 Treatment of Priority Tax Claims. Each holder of an Allowed Priority Tax Claim shall be
paid the Allowed Amount of its Allowed Priority Tax Claim, at the option of the Reorganized Debtors:
(a) in full, in Cash, on the Effective Date or as soon as practicable thereafter; (b) upon such other terms
as may be mutually agreed upon between such holder of an Allowed Priority Tax Claim and the
Reorganized Debtors; or (c) in four Cash payments commencing on or before June 30, 2018 and
continuing in three additional, annual installments thereafter on or before June 30th of years 2019-2021,
respectively, in an aggregate amount equal to such Allowed Priority Tax Claim (less any payments made
by the Debtors with respect thereto during the Chapter 11 Case) together with interest at such rate as
required by Section 511 of the Bankruptcy Code or otherwise as required by Section l129(a)(9)(C) or (D)
of the Bankruptcy Code.




                                                    8

61189538.9
  Case 20-30208         Doc 96     Filed 06/15/21 Entered 06/15/21 13:49:23              Desc Main
                                    Document     Page 9 of 38


                                        ARTICLE 3
                             CLASSIFICATION AND TREATMENT
                                OF CLAIMS AND INTERESTS

         3.1 Class 1:   Secured Tax Claims

                3.1.1   Classification

                Class 1 consists of all Allowed Secured Tax Claims.

                3.1.2 Treatment

         Each holder of an Allowed Secured Tax Claim, shall be paid the Allowed Amount of its
Allowed Secured Tax Claim, at the option of the Reorganized Debtors: (a) in full, in Cash, on the
Effective Date or as soon as practicable thereafter; (b) upon such other terms as may be mutually
agreed upon between such holder of an Allowed Secured Claim and the Reorganized Debtors; or
(c) in four Cash payments commencing on or before June 1, 2021 and continuing in three additional,
annual installments thereafter on or before May 31st of years 2022-2024, respectively, in an aggregate
amount equal to such Allowed Secured Tax Claim (less any payments made by the Debtors with
respect thereto during the Chapter 11 Case) together with interest at such rate as required by Section
511 of the Bankruptcy Code or otherwise as required by Section l129(a)(9)(C) or (D) of the
Bankruptcy Code. Each holder of an Allowed Secured Tax claim shall retain its existing liens,
privileges and encumbrances, which shall retain the same validity, priority and extent that existed on
the Petition Date.

                3.1.3 Impairment and Voting

         Class 1 is impaired by the Plan. The holders of Class 1 Claims are entitled to vote to accept or
reject the Plan. For purposes of voting, each holder of an Allowed Secured Tax Claim shall be considered
to be the sole member of a separate class.

         3.2     Class 2:        Secured Claim of Wilmington Savings

                3.2.1 Classification

         Class 2 consists of the Allowed Secured Claim of Wilmington Savings.

                3.2.2 Treatment

        This Claim (claim number 9 in the amount of $2,927,332.40) shall be treated as a secured
obligation of the Reorganized Debtors. Wilmington Savings shall retain its liens and the priority thereof
on the Northcross Property and the Clark Creek Property (appraised as of April 22, 2020 to have an
aggregate value of $3,700,000.00).


                                                   9

61189538.9
  Case 20-30208          Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                Desc Main
                                     Document      Page 10 of 38


      The terms of the Loan Documents shall control subsequent to the Effective Date, except such
Loan Documents shall be modified as follows:

         a.      Maturity Date. The new Maturity Date shall be October 1, 2052 (a five-year extension
              from the original Maturity Date of October 1, 2047).

         b.       Interest. Interest prior to the Effective Date shall accrue at the non-default rate pursuant
              to the Loan Documents. Interest on the balance due at all times subsequent to the Effective
              Date will accrue and be payable at a fixed annual rate of 3.25%.

         c.       Amortization Period. 360 months from commencement of monthly payments of
              principal and interest.

         d.       Monthly Debt Service Payments. The Debtors will make no payments of principal
              and interest to Wilmington Savings for the ten-month period following the Effective Date.
              Interest which accrues during this time period shall be added to the principal amount of the
              debt. On a monthly basis during this ten-month period, the Debtors will deposit $13,000.00
              into the Distribution Fund, which will be used to fund payments to other classes of creditors
              under the plan. The Debtors will commence making monthly payments of principal and
              interest to Wilmington Savings on the first day of the eleventh month following the Effective
              Date, and continuing each month thereafter until the loan is paid in full.

         e.       Amount and timing of Monthly Debt Service Payments after Effective Date. Such
              amount as shall cause the unpaid principal balance of the Mortgage Loan (including accrued
              interest and any allowed charged under 11 U.S.C. § 506) as of the first day of the eleventh
              month following the Effective Date to be amortized in equal monthly installments over the
              Remaining Amortization Period at the 3.25% fixed interest rate. By way of example, if the
              Effective Date is March 15, 2021, no payments of principal and interest will be made to
              Wilmington Savings until February 1, 2022. If the unpaid principal balance of the Mortgage
              Loan on February 1, 2022 is $3,000,000.000, the monthly payment of principal and interest
              commencing on February 1, 2022, and until the Maturity Date, will be $13,056.19.

         f.       Prepayment Premiums. There shall be no Prepayment Premiums.

         g.      Monthly Taxes and Insurance Impositions Deposit. The Debtors will continue
              making such deposits, in accordance with the Loan Documents, on a monthly basis,
              subsequent to the Effective Date.

         h.       11 U.S.C. § 506 charges. Any additional charges which may be allowed to Wilmington
              Savings by the Bankruptcy Court pursuant to 11 U.S.C. § 506 shall be allowed only upon
              compliance with 11 U.S.C. § 506 and the entry of a Final Order allowing such charges. Such
              charges shall be added to the Principal Balance of the Mortgage Loan.

         i.       Default. Entry of Confirmation Order shall constitute the cure and waiver of any non-

                                                      10

61189538.9
  Case 20-30208          Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                 Desc Main
                                     Document      Page 11 of 38


              monetary defaults which occurred or may have occurred prior to the entry of such order.

         j.       Notice. Prior to exercising any remedies in connection with any alleged default under the
              Loan Documents or the Plan, Wilmington Savings shall provide the Debtors and
              undersigned bankruptcy counsel with written notice, sent by First Class Mail, giving the
              Debtors notice of the nature of the alleged default and a 30 day opportunity to cure the
              alleged default (from the dated of receipt). Otherwise, comply with terms of “Loan
              Documents”, as that term is defined in Schedule 1 to the Loan and Security Agreement.

         3.2.3 Injunction from collection actions against Ramsey-Peele

        Ramsey-Peele, a non-debtor entity solely owned by the Debtors, is alleged to be a guarantor of
the Debtors’ obligations to Wilmington Savings. The Debtors’ ownership interest in Ramsey-Peele is
property of the Estate. The majority of the funds needed to make the Plan feasible (including monthly
debt service payments to Wilmington Savings) are derived from the operations of Ramsey-Peele (three
day care centers servicing approximately 450 low income children). As such, without the income from
Ramsey-Peele, the integrity of the Debtors’ Estate is impaired.

        Upon information and belief, Wilmington Savings has instituted a collection action against
Ramsey-Peele in state court. Such action against Ramsey-Peele threatens and interferes with the Debtors’
reorganization, it adversely and detrimentally influences and pressures the Debtors through Ramsey-
Peele, and it impairs this Court’s jurisdiction over the Debtors’ bankruptcy case. As the value of
Wilmington Savings Collateral exceeds the Wilmington Savings Claim by more than $700,000.00,
Wilmington Savings is adequately protected and will not be harmed by such an injunction. The entry of
the Confirmation Order shall therefore, pursuant to 11 U.S.C. §§ 105 and 362(a)(1), constitute a
permanent injunction against Wilmington Savings from pursuing any collection actions against Ramsey-
Peele.

                  3.2.4 Impairment and Voting

        Class 2 is impaired by the Plan. The holder of Class 2 Claim is entitled to vote to accept or reject
the Plan.

         3.3 Class 3:     Secured Claim of Mill City

                  3.3.1 Classification

        Class 3 consists of the Allowed Secured Claim of Mill City, which is secured by a first mortgage
on the Satterwythe Residence Lot A.

                  3.3.2 Treatment

        This claim (claim 13, $386,887.15) shall be treated as a secured obligation. Mill City shall retain its
lien with the priority thereof, as it existed on the Petition Date pursuant to §1129(b)(2)(A)(i)(I) of the

                                                      11

61189538.9
  Case 20-30208          Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                Desc Main
                                     Document      Page 12 of 38


Bankruptcy Code on the Satterwythe Residence Lot A until its Allowed Class 3 Claim is satisfied. The
Debtors will comply with all existing loan terms.

                  3.3.3 Impairment and Voting

        Class 3 is not impaired by the Plan. The holder of the Class 3 Claim is not entitled to vote to
accept or reject the Plan.

         3.4 Class 4:     Secured Claim of Griffith

                  3.4.1 Classification

         Class 4 consists of the secured claim of Kimberly Griffith.

                  3.4.2 Treatment

       This Claim (scheduled in the amount of $460,000.00) shall be treated as a secured obligation of
the Reorganized Debtors. Payments to Griffith shall begin in the eleventh full calendar month following
the Effective Date. Griffith shall retain her liens on the Satterwythe Lane Residence Lot A, the
Northcross Property and the Clark Creek Property.

      The terms of the Loan Documents shall control subsequent to the Effective Date, except such
Loan Documents shall be modified as follows:

         a.       Maturity Date. The new Maturity Date shall be October 1, 2052.

         b.       Interest. Interest prior to the Effective Date shall accrue at the non-default rate pursuant
              to the Loan Documents. Interest on the balance due at all times subsequent to the Effective
              Date will accrue and be payable at a fixed annual rate of 3.25%.

         c.       Amortization Period. 360 months from commencement of monthly payments of
              principal and interest.

         d.       Monthly Debt Service Payments. The Debtors will make no payments of principal and
              interest to Griffith for the ten-month period following the Effective Date. Interest which
              accrues during this time period shall be added to the principal amount of the debt. The
              Debtors will commence making monthly payments of principal and interest to Griffith on
              the first day of the eleventh month following the Effective Date.

         e.       Amount and timing of Monthly Debt Service Payments after Effective Date. Such
              amount as shall cause the unpaid principal balance of the Mortgage Loan (including accrued
              interest and any allowed charged under 11 U.S.C. § 506) as of the first day of the eleventh
              month following the Effective Date to be amortized in equal monthly installments over the
              Remaining Amortization Period at the 3.25% fixed interest rate. By way of example, if the

                                                      12

61189538.9
  Case 20-30208          Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23               Desc Main
                                     Document      Page 13 of 38


              Effective Date is March 15, 2021, no payments of principal and interest will be made to
              Griffith until February 1, 2022. If the unpaid principal balance of the Mortgage Loan on
              February 1, 2022 is $460,000.00, the monthly payment of principal and interest commencing
              on February 1, 2022, and until the Maturity Date, will be $2,001.95.

         f.       Prepayment Premiums. There shall be no Prepayment Premiums.

         g.       Monthly Taxes and Insurance Impositions Deposit. No such deposits shall be made to
              Griffith, as those deposits are being made to Wilmington Savings.

         h.       11 U.S.C. § 506 charges. Any additional charges which may be allowed to Griffith
              pursuant to 11 U.S.C. § 506 shall be allowed only upon compliance with 11 U.S.C. § 506 and
              the entry of a Final Order allowing such charges. Such charges shall be added to the Principal
              Balance of the Mortgage Loan.

         i.     Default. Entry of Confirmation Order shall constitute the cure and waiver of any non-
              monetary defaults which occurred or may have occurred prior to the entry of such order.

         j.       Notice. Prior to exercising any remedies in connection with any alleged default under the
              Loan Documents or the Plan, Griffith shall provide the Debtors and undersigned bankruptcy
              counsel with written notice, sent by First Class Mail, giving the Debtors notice of the nature
              of the alleged default and a 30 day opportunity to cure the alleged default (from the date of
              receipt). Otherwise, the Debtors will comply with terms of note and deed of trust with
              Griffith.

         k.       Subordination. Pursuant to the Essendant Settlement, the Griffith Deed of Trust shall be
              subordinate to the balance of the Essendant claim, which is secured by a judgment lien
              ($300,000.00, less payments made pursuant to this Plan).

                  3.4.3 Impairment and Voting

        Class 4 is impaired by the Plan. The holder of the Class 4 Claim is an insider and not entitled to
vote to accept or reject the Plan.

         3.5 Class 5:     Secured Claim of McGlohon

                  3.5.1 Classification

         Class 5 consists of the secured claim of Legolia McGlohon.

                  3.5.2 Treatment

       This Claim (scheduled in the amount of $463,770.31) shall be treated as a secured obligation of
the Reorganized Debtors. Payments to McGlohon shall begin in the eleventh full calendar month

                                                     13

61189538.9
  Case 20-30208          Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                Desc Main
                                     Document      Page 14 of 38


following the Effective Date. McGlohon shall retain her liens and the priority thereof on the Satterwythe
Lane Residence Lot A, the Northcross Property and the Clark Creek Property.

      The terms of the Loan Documents shall control subsequent to the Effective Date, except such
Loan Documents shall be modified as follows:

         a.       Maturity Date. The new Maturity Date shall be October 1, 2052.

         b.       Interest. Interest prior to the Effective Date shall accrue at the non-default rate pursuant
              to the Loan Documents. Interest on the balance due at all times subsequent to the Effective
              Date will accrue and be payable at a fixed annual rate of 3.25%.

         c.       Amortization Period. 360 months from commencement of monthly payments of
              principal and interest.

         d.       Monthly Debt Service Payments. The Debtors will make no payments of principal and
              interest to McGlohon for the ten-month period following the Effective Date. Interest which
              accrues during this time period shall be added to the principal amount of the debt. The
              Debtors will commence making monthly payments of principal and interest to McGlohon on
              the first day of the eleventh month following the Effective Date.

         e.       Amount and timing of Monthly Debt Service Payments after Effective Date. Such
              amount as shall cause the unpaid principal balance of the Mortgage Loan (including accrued
              interest and any allowed charged under 11 U.S.C. § 506) as of the first day of the eleventh
              month following the Effective Date to be amortized in equal monthly installments over the
              Remaining Amortization Period at the 3.25% fixed interest rate. By way of example, if the
              Effective Date is March 15, 2021, no payments of principal and interest will be made to
              McGlohon until February 1, 2022. If the unpaid principal balance of the Mortgage Loan on
              February 1, 2022 is $463,770.31, the monthly payment of principal and interest commencing
              on February 1, 2022, and until the Maturity Date, will be $2,018.36.

         f.       Prepayment Premiums. There shall be no Prepayment Premiums.

         g.     Monthly Taxes and Insurance Impositions Deposit. No such deposits shall be made to
              McGlohon, as those deposits are being made to Wilmington Savings.

         h.       11 U.S.C. § 506 charges. Any additional charges which may be allowed to McGlohon
              pursuant to 11 U.S.C. § 506 shall be allowed only upon compliance with 11 U.S.C. § 506 and
              the entry of a Final Order allowing such charges. Such charges shall be added to the Principal
              Balance of the Mortgage Loan.

         i.     Default. Entry of Confirmation Order shall constitute the cure and waiver of any non-
              monetary defaults which occurred or may have occurred prior to the entry of such order.


                                                      14

61189538.9
  Case 20-30208          Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23               Desc Main
                                     Document      Page 15 of 38


         j.       Notice. Prior to exercising any remedies in connection with any alleged default under the
              Loan Documents or the Plan, McGlohon shall provide the Debtors and undersigned
              bankruptcy counsel with written notice, sent by First Class Mail, giving the Debtors notice of
              the nature of the alleged default and a 30 day opportunity to cure the alleged default (from
              the date of receipt). Otherwise, the Debtors will comply with terms of note and deed of trust
              with McGlohon.

         k.       Subordination. Pursuant to the Essendant Settlement, the McGlohon Deed of Trust shall
              be subordinate to the balance of the Essendant claim, which is secured by a judgment lien
              ($300,000.00, less payments made pursuant to this Plan).

                  3.5.3 Impairment and Voting

        Class 5 is impaired by the Plan. The holder of the Class 5 Claim is an insider and not entitled to
vote to accept or reject the Plan.

         3.6 Class 6:     Secured Judgment Claim of Essendant

                  3.6.1 Classification

         Class 6 consists of the Secured Judgment Claim of Essendant (claim 7, $2,110,127.75)

                  3.6.2 Treatment

        The Essendant claim and judgment liens shall be treated pursuant to the terms of the Essendant
Settlement, attached hereto as Exhibit A and incorporated herein by reference. Upon confirmation of
this Plan, Essendant and the Debtors shall be authorized to execute such documents as are necessary to
effectuate the Essendant Settlement, and to file such documents as necessary with any appropriate clerk
of court or register of deeds.

                  3.6.3 Impairment and Voting

         Class 6 is impaired by the Plan. The holder of the Class 6 Claim is entitled to vote to accept or
reject the Plan.


         3.7 Class 7:     Priority Non-Tax Claims

                  3.7.1 Classification

         Class 7 consists of Allowed Priority Non-Tax Claims.

                  3.7.2 Treatment


                                                     15

61189538.9
  Case 20-30208         Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                Desc Main
                                    Document      Page 16 of 38


        Each holder of an Allowed Priority Non-Tax Claim shall be paid the Allowed Amount of its
Allowed Priority Non-Tax Claim, at the option of the Reorganized Debtors: (a) in full, in Cash, on the
Effective Date or as soon as practicable thereafter; (b) upon such other terms as may be mutually agreed
upon between the holder of an Allowed Priority Claim and the Reorganized Debtors; or (c) in four Cash
payments commencing on or before June 30, 2019 and continuing in three additional, annual installments
thereafter on or before June 30th of years 2020-2022, respectively, with interest at the rate of 3.25% per
annum and any fees due thereon.

                3.7.3 Impairment and Voting

         Class 7 is impaired by the Plan. The holders of the Class 7 Claims are entitled to vote to accept or
reject the Plan.

         3.8 Class 8:   Allowed General Unsecured Claims for Which Both Debtors Liable

                3.8.1 Classification.

        Class 8 consists of Allowed General Unsecured Claims asserted jointly against the Debtors.
Creditors in the Class initially include (but are not necessarily limited to) SP Richards (claim 6,
$1,055,533.61) and the dischargeable Essendant Claim,(the amount of the Essendant Claim less
$300,000.00).

                3.8.2 Treatment

                  These Claims shall be treated as an unsecured obligation of the Reorganized Debtors. In
full satisfaction of their claims, the holders of Allowed Class 8 Claims will receive even quarterly pro-rata
distributions from the Distribution Account after the payment in full to the holders of Allowed
Administrative Claims, Allowed Priority Claims and Class 11 Convenience Claims. Distributions will
commence on the first day of the calendar quarter subsequent to the payment in full of the Allowed
Administrative Claims, Allowed Priority Claims and Class 11 Convenience Claims. Payments will cease
when all of the Value of Property to be Distributed Under the Plan has been distributed. In determining
the amount of the pro-rata distributions, the proceeds from the sale of the Branch Banking & Trust stock
(owned solely by Calvin Kennedy) will not be distributed to Class 10 creditors having Allowed Claims
solely against Cynthia Kennedy.

                3.8.3 Impairment and Voting

         Class 8 is impaired by the Plan. The holders of the Class 8 Claims are entitled to vote to accept or
reject the Plan.

         3.9 Class 9: General Unsecured Claims for Which Calvin Kennedy is Solely Liable

                3.9.1 Classification


                                                     16

61189538.9
  Case 20-30208         Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                Desc Main
                                    Document      Page 17 of 38


        Class 9 consists of Allowed Claims for which Calvin Kennedy is solely liable. Claims which
may be Allowed Claims in Class 9 include (but are not necessarily limited to) FORA Financial (claim
3, $238,828.75) and Ferguson Receivables, LLC (Claim 11, $70,914.06).

                3.9.2 Treatment

         These Claims shall be treated as an unsecured obligation of the Reorganized Debtors. In full
satisfaction of their claims, the holders of Allowed Class 9 Claims will receive even quarterly pro-rata
distributions from the Distribution Account after the payment in full to the holders of Allowed
Administrative Claims, Allowed Priority Claims and Class 11 Convenience Claims. Distributions will
commence on the first day of the calendar quarter subsequent to the payment in full of the Allowed
Administrative Claims, Allowed Priority Claims and Class 11 Convenience Claims. Payments will cease
when all of the Value of Property to be Distributed Under the Plan has been distributed. In determining
the amount of the pro-rata distributions, the proceeds from the sale of the Branch Banking & Trust stock
(owned solely by Calvin Kennedy) will not be distributed to Class 10 creditors having Allowed Claims
solely against Cynthia Kennedy.

                3.9.3 Impairment and Voting

         Class 9 is impaired by the Plan. The holders of the Class 9 Claims are entitled to vote to accept or
reject the Plan.

         3.10 Class 10: General Unsecured Claims for Which Cynthia Kennedy is Solely Liable

                3.10.1 Classification

       Class 10 consists of Allowed Claims for which Cynthia Kennedy is solely liable. Claims which
may be Allowed Claims in Class 10 include (but are not necessarily limited to) CAN Capital (claim 8,
$114,461.49) and New York Life ($97,820.88).

                3.10.2 Treatment

         These Claims shall be treated as an unsecured obligation of the Reorganized Debtors. In full
satisfaction of their claims, the holders of Allowed Class 10 Claims will receive even quarterly pro-rata
distributions from the Distribution Account after the payment in full to the holders of Allowed
Administrative Claims, Allowed Priority Claims and Class 11 Convenience Claims. Distributions will
commence on the first day of the calendar quarter subsequent to the payment in full of the Allowed
Administrative Claims, Allowed Priority Claims and Class 11 Convenience Claims. Payments will cease
when all of the Value of Property to be Distributed Under the Plan has been distributed. In determining
the amount of the pro-rata distributions, the proceeds from the sale of the Branch Banking & Trust stock
(owned solely by Calvin Kennedy) will not be distributed to Class 10 creditors have Allowed Claims
solely against Cynthia Kennedy.

                3.10.3 Impairment and Voting

                                                     17

61189538.9
  Case 20-30208         Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                 Desc Main
                                    Document      Page 18 of 38




        Class 10 is impaired by the Plan. The holders of the Class 10 Claims are entitled to vote to accept
or reject the Plan.


                                     ARTICLE 4
                        ACCEPTANCE OR REJECTION OF THE PLAN

        4.1 Impaired Classes Vote. Each holder of a Claim or Interest in an impaired Class receiving or
retaining anything under this Plan is entitled to vote to accept or reject this Plan to the extent and in the
manner provided in the Plan, the Bankruptcy Code and the Bankruptcy Rules, or in any voting
procedures order.

         4.2 Acceptance by Impaired Classes of Claims. Acceptance of this Plan by any Impaired Class
entitled to vote shall be determined in accordance with the Bankruptcy Code, the Bankruptcy Rules, and
any voting procedures order entered by the Bankruptcy Court.

       4.3 Designation of Classes Entitled to Vote. All Classes are impaired, and the holders of
Claims and Interests in all Classes are entitled to vote on the Plan.

        4.4 Nonconsensual Confirmation. With respect to any Impaired Class, including any Class of
Claims or Interests created pursuant to amendments or modifications to this Plan, that does not accept
the Plan, the Debtor will request that the Bankruptcy Court confirm this Plan by Acramdown@ under
Section 1129(b) of the Bankruptcy Code with respect to any such nonaccepting Class or Classes at the
Confirmation Hearing, and the filing of this Plan shall constitute a motion for such relief.

                                 ARTICLE 5
                  EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        5.1 Assumption and Rejection; Exceptions Thereto. The Debtors with Ramsey-Peele and
Rocky River Storage. Any executory contract or unexpired lease assumed pursuant to the Plan shall be
and hereby is assumed by the Reorganized Debtors as of the Effective Date and shall be fully enforceable
by the Reorganized Debtors in accordance with its terms, and shall include all written modifications,
amendments, supplements of said executory contract or unexpired lease and, as with respect to executory
contracts or unexpired leases that relate to real property, shall include all written agreements and leases
appurtenant to the premises, including easements, licenses, permits, rights, privileges, immunities,
options, rights of first refusal, powers, uses, reciprocal easements, and any other interests in real property
or rights in rem related to such premises.

        5.2 Cure Payments, Compensation for Pecuniary Loss, and Adequate Assurance. All
payments, including any and all cure payments, adequate assurance or compensation for actual pecuniary
loss, required to be paid or provided for by '' 365(b)(1)(A)-(C) of the Bankruptcy Code (the ACure
Payments@) for any executory contract or unexpired lease that is being assumed under the Plan, unless
disputed by the Debtors, shall be made by the Reorganized Debtors on the Effective Date. The Debtors

                                                     18

61189538.9
  Case 20-30208         Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                Desc Main
                                    Document      Page 19 of 38


hereby give notice that there are no Cure Payments due with respect to any executory contracts and
unexpired leases to be assumed under the Plan. Any non-debtor party to any executory contract or
unexpired lease to be assumed under the Plan that objects to assumption of the executory contract or
unexpired lease or believes that a Cure Payment is due in connection with such assumption must file a
written objection to the assumption of such executory contract or unexpired lease with no Cure Payment
and state in the written objection the grounds for such objection and specifically set forth the amount of
any request for a Cure Payment by the deadline established by the Bankruptcy Court for filing objections
to confirmation of the Plan. Unless the non-debtor party to any executory contract or unexpired lease to
be assumed files and serves on the Debtors and their counsel an objection to assumption of such
executory contract or unexpired lease for any reason, or asserting that a Cure Payment is required or
owed in connection with such assumption, by the deadline established by the Bankruptcy Court for filing
objections to confirmation of the Plan, then the executory contracts and unexpired leases shall be
assumed, and any default then existing in the executory contract and/or unexpired lease shall be deemed
cured as of the Effective Date, and there shall be no other cure obligation or Cure Payment due or owed
by anyone, including the Debtors and the Reorganized Debtors, in connection with such assumption.
Any Claims for Cure Payments not filed as part of a written objection to the proposed assumption within
such time period will be forever barred from assertion against the Debtors, their Estate, the Reorganized
Debtors, and their assets, and the holders of any such Claims are barred from recovering any
distributions under the Plan on account thereof. In the event of an objection to the assumption of
executory contracts or unexpired leases regarding the amount of any Cure Payment, or the ability of the
Reorganized Debtors to provide adequate assurance of future performance or any other matter
pertaining to assumption, (a) the Bankruptcy Court will hear and determine such dispute at the
Confirmation Hearing, and (b) in the discretion of the Debtors, the Debtors (i) may assume such
disputed executory contract or unexpired lease by curing any default or providing adequate assurance in
the manner determined by the Bankruptcy Court, or (ii) the Debtors may reject such executory contract
or unexpired lease as of the Effective Date. The Reorganized Debtors shall make any Cure Payment on
the later of the Effective Date or the date such Cure Payment is due pursuant to a Final Order. Any
executory contract or unexpired lease not specifically assumed shall be deemed rejected as of the
Effective Date.

          5.3 Effect of Confirmation Order on Executory Contracts and Unexpired Leases. Subject
to the occurrence of the Effective Date, entry of the Confirmation Order shall constitute approval of any
such assumptions pursuant to Section 365(a) and 1123(b)(2) of the Bankruptcy Code and a finding by the
Bankruptcy Court that each such assumption is in the best interest of the Debtors, their estate, and all
parties in interest. In addition, the Confirmation Order shall constitute a finding of fact and conclusion of
law that (i) there are no defaults of the Debtors, no Cure Payments owing (including that there is no
compensation due for any actual pecuniary loss), (ii) there is adequate assurance of future performance
with respect to each such assumed executory contract or unexpired lease, (iii) such assumption is in the
best interest of the Debtors and the Estate, (iv) upon the Effective Date, the assumed executory
contracts or unexpired leases constitute legal, valid, binding and enforceable contracts in accordance with
the terms thereof, and (v) the non-debtor counter party to each assumed executory contract or unexpired
lease is required to and ordered to perform under and honor the terms of the assumed executory contract
or unexpired lease. All executory contracts and unexpired leases assumed under the Plan or during the
Chapter 11 Case constitute valid contracts and leases, as applicable, enforceable by the Debtors or

                                                     19

61189538.9
  Case 20-30208        Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23               Desc Main
                                   Document      Page 20 of 38


Reorganized Debtors against the non-debtor counterparties regardless of any cross-default or change of
control provisions in any contracts or leases assumed or rejected under the Plan or during the Chapter 11
Case.

        Likewise, subject to the occurrence of the Effective Date, the Confirmation Order shall
constitute an order of the Bankruptcy Court approving the rejection as of the Effective Date of all
executory contracts and unexpired leases which are not assumed under this Plan, with the rejection
effective as of the day before the Petition Date, as being burdensome and not in the best interest of the
Estate.

        5.4 Bar Date for Filing Proofs of Claim Relating to Executory Contracts and Unexpired
Leases Rejected Pursuant to the Plan. Any Claims for damages arising from the rejection of an
executory contract or unexpired lease under this Plan must be Filed within thirty (30) days after the
Confirmation Date or such Claims will be forever barred and unenforceable against the Debtors, the
Reorganized Debtors, and the Estate, and the holders of any such Claims are barred from receiving any
distributions under the Plan.

                                             ARTICLE 6
                                          DISTRIBUTIONS

        6.1 Establishment of Distribution Account. Upon confirmation of the Plan, The Henderson
Law firm on behalf of the Reorganized Debtors shall establish a segregated trust account which will be
the Distribution Account. Thereafter, the Reorganized Debtors shall fund the Distribution Account as
necessary to fulfill the obligations of the Debtors under this Plan.

        6.2 Distributions Under the Plan. The Reorganized Debtors or, at the option of the
Reorganized Debtors, any distribution agent the Reorganized Debtors may retain, shall make all
distributions to the holders of Allowed Claims and Allowed Interests that are required under this Plan.
Whenever any distribution to be made under this Plan shall be due on a day other than a Business Day,
such distribution shall instead be made, without the accrual of any interest, on the immediately
succeeding Business Day, but shall be deemed to have been made on the date due.

         6.3 Delivery of Distributions, Instruments, or Property. Distributions or delivery of
instruments required under this Plan shall be made at the addresses indicated in the Debtors= records. In
the event that any distribution or instrument is returned as undeliverable, the Reorganized Debtors shall
use reasonable efforts to determine the current address of the applicable claimant, and no distribution or
delivery to such claimant shall be made unless and until the Reorganized Debtors have determined such
then current address; provided, however, that if any distribution or instrument remains unclaimed after
the first anniversary after distribution or delivery, such distribution or instrument shall be deemed
unclaimed property pursuant to section 347(b) of the Bankruptcy Code and shall be vested in the
Reorganized Debtors. In such event, the Claim of the holder for such distribution or instrument shall no
longer be deemed to be Allowed, and such holder shall be deemed to have waived its rights to such
distribution or delivery under this Plan pursuant to section 1143 of the Bankruptcy Code, shall have no
further claim or right thereto, and shall not participate in any further distributions under this Plan with

                                                    20

61189538.9
  Case 20-30208         Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                 Desc Main
                                    Document      Page 21 of 38


respect to such Claim. Checks issued by the Reorganized Debtors in respect of Allowed Claims shall be
null and void if not negotiated within 120 days after the date of issuance thereof. Surrender of any
property under this Plan to a holder of an Allowed Claim shall be made by mailing written notice of such
surrender to the holder of the applicable Allowed Claim at its address as shown in a filed Proof of Claim
or in the Schedules. In the event that the recipient of such notice does not contact the Reorganized
Debtors or their counsel to arrange for retrieval or storage of the surrendered property at such recipient=s
expense within thirty (30) days= of the date thereof, such property shall be deemed unclaimed pursuant to
' 347(b) and shall become vested in the Reorganized Debtors. The Claim of the holder otherwise entitled
to such surrender shall no longer be deemed to be Allowed, and such holder shall be deemed to have
waived its rights to any distribution or surrender under this Plan pursuant to ' 1143 of the Bankruptcy
Code, shall have no further claim or right thereto, and shall not participate in any further distributions
under this Plan with respect to such Claim. In such event, the Reorganized Debtors may seek entry of an
order by the Bankruptcy Court cancelling any lien, encumbrance, or interest on or in the affected
property.

        6.4 Third-Party Agreements. Distributions to the Classes of Claims or Interests hereunder will
not affect the right of any entity to levy, garnish, attach, or employ any other legal process with respect to
such distributions by reason of any claimed subordination of lien priority rights or otherwise. All
subordination agreements entered into by any parties in interest shall be enforceable to the extent
permitted by applicable law, and all distributions and payments made pursuant to the Plan shall be subject
to applicable law.

       6.5 Manner of Payment Under the Plan. At the option of the Reorganized Debtors, any
payment in Cash to be made under the Plan may be made by check or wire transfer from a domestic
bank or as otherwise required by applicable agreement.

       6.6 No Fractional Distributions. No fractional dollars shall be distributed under the Plan. For
purposes of distributions, Cash distributions shall be rounded up or down, as applicable, to the nearest
whole dollar.

        6.7 Withholding and Reporting. The Reorganized Debtors shall comply with all applicable
withholding and reporting requirements imposed by federal, state, and local taxing authorities, and all
distributions shall be subject to such withholding and reporting requirements.

                                  ARTICLE 7
             MEANS FOR EXECUTION AND IMPLEMENTATION OF THE PLAN

        7.1 Sources of Funding. The Plan contemplates that distributions will be funded by any means
necessary, including but not limited to the Debtor’s Liquid Non-Exempt Assets, the proceeds from the
sale of Non-Liquid Non-Exempt Assets, the New Value Contribution, and the contributions to the
Distribution Account.

        7.2 New Value Contribution. The Debtors will contribute a lump sum of $10,000 to the
Distribution Account on the Effective Date. Said funds may be borrowed by the Debtors on a secured or

                                                     21

61189538.9
  Case 20-30208         Doc 96     Filed 06/15/21 Entered 06/15/21 13:49:23                Desc Main
                                   Document      Page 22 of 38


unsecured basis. If secured, the Debtors are authorized to grant the lender a first deed of trust on the
Satterwythe Residence Lot B to secure such loan.

        7.3 Authority to Act Following Confirmation Date. Upon confirmation of this Plan, the
Debtors shall be authorized to take all necessary steps, and perform all necessary acts, to consummate the
terms and conditions of this Plan including, without limitation, the execution and filing of all documents
required or contemplated by this Plan. In connection with the occurrence of the Effective Date, the
Reorganized Debtors are authorized to execute, deliver, or record such contracts, instruments, releases,
indentures, and other agreements or documents, and to take such actions as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of this Plan.

        7.4 Authority to Act Following Effective Date. The Reorganized Debtors shall be authorized
to execute, deliver, file, or record such contracts, instruments, releases, indentures, and other agreements
or documents and to take such actions as may be necessary or appropriate to effectuate and further
evidence the terms and conditions of this Plan and any notes or securities issued pursuant to this Plan.

         7.5 Status of Existing Liens. Unless otherwise provided in this Plan or by Order of the
Bankruptcy Court, on the Effective Date, all existing liens established by properly perfected security
agreements and held by any Class or Classes on the Debtors= assets as described in this Plan shall retain
the same priority that existed on the Petition Date, provided that such liens and any related rights shall
not extend to property acquired by the Debtor after commencement of the Chapter 11 Case as set forth
in section 552 of the Bankruptcy Code.

        Section 552 of the Bankruptcy Code shall continue to apply to all such liens following
confirmation of the Plan. All other liens, encumbrances, and related rights (including, but not limited to,
rights of setoff) not specifically provided for in the Plan shall be deemed automatically canceled,
terminated and of no further force or effect without further act or action under any applicable agreement,
law, regulation, order, or rule.

       7.6 Effectuating Documents and Further Transactions. The Debtors and the Reorganized
Debtors shall be authorized, but not required, to execute, deliver, file, or record such contracts,
instruments, releases, indentures, and other agreements or documents and to take such actions as may be
necessary or appropriate to effectuate and further evidence the terms and conditions of this Plan and any
notes or securities issued pursuant to this Plan.

        7.7 Liquidation of Non-Liquid Non-Exempt Assets. On or before 6 months after the
Effective Date, the Debtors shall deposit the net proceeds from the sale of all Non-Liquid Non-Exempt
Assets (that are not already reduced to cash as of the Effective Date) to the Distribution Account.

                                  ARTICLE 8
                 RESOLUTION OF DISPUTED CLAIMS AND INTERESTS

       8.1 Objections to Claims and Interests. The Debtors, and after the Effective Date, the
Reorganized Debtors, shall have the exclusive right to object to the allowance, amount or classification of

                                                    22

61189538.9
  Case 20-30208         Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                 Desc Main
                                    Document      Page 23 of 38


Claims and Interests asserted in the Chapter 11 Case, and such objections may be litigated to Final Order
by the Debtors or Reorganized Debtors, or compromised and settled in accordance with the business
judgment of the Debtors or Reorganized Debtors, as applicable, without further order of the Bankruptcy
Court. Unless otherwise provided herein or ordered by the Bankruptcy Court, all objections to Claims
and Interests shall be Filed no later than sixty (60) days after the Effective Date, subject to any extensions
granted pursuant to a further order of the Bankruptcy Court, which extensions may be obtained by the
Reorganized Debtors without notice upon ex parte motion.

         8.2 Estimation of Disputed Claims and Interests. The Debtors and, after the Effective Date,
the Reorganized Debtors, may at any time request that the Bankruptcy Court estimate for all purposes,
including distributions under this Plan, any Disputed, contingent or unliquidated Claim or Interest
pursuant to Section 502(c) of the Bankruptcy Code whether or not the Debtors or the Reorganized
Debtors have previously objected to such Claim or Interest. The Bankruptcy Court shall retain
jurisdiction to estimate any such Claim or Interest at any time, including, without limitation, during the
pendency of an appeal relating to such objection.

        8.3 No Distribution on Account of Disputed Claims and Interests. Notwithstanding
anything else contained in this Plan, except with respect to any undisputed, non-contingent and liquidated
portion of General Unsecured Claims, no distribution shall be due or made with respect to all or any
portion of any disputed, contingent, or unliquidated Claim until the Claim becomes an Allowed Claim by
Final Order.



                                         ARTICLE 9
                            EFFECT OF CONFIRMATION OF PLAN

         9.1 Vesting of Assets and Retained Causes of Action. On the Effective Date, pursuant to
Section 1141(b) of the Bankruptcy Code, all assets and property of the Debtors shall vest in the
Reorganized Debtors free and clear of any and all Claims, Liens, Interests, and other interests, charges
and encumbrances, except as otherwise expressly provided in this Plan or in the Confirmation Order.
Consistent with the terms of this Plan, from and after the Effective Date the Reorganized Debtors may
operate their businesses, and may own, use, acquire and dispose of their respective property free of any
restrictions of the Bankruptcy Code or the Bankruptcy Rules and in all respects as if the Chapter 11 Case
had never been filed. Except as otherwise provided in this Plan, the Reorganized Debtors shall retain all
rights and are authorized to commence and pursue, as the Reorganized Debtors deem appropriate, any
and all claims and causes of action, including, but not limited to Avoidance Actions, whether arising
before or after the Petition Date, in any court or other tribunal including, without limitation, in an
adversary proceeding filed in the Chapter 11 Case, and including but not limited to, the claims and causes
of action specified in the Plan, any Plan exhibit, the Disclosure Statement, or any exhibit to the
Disclosure Statement.

        9.2 Binding Effect. Subject to the occurrence of the Effective Date on or before the deadline set
forth in Article 10 of the Plan, on and after the occurrence of the Confirmation Date, the provisions of

                                                     23

61189538.9
  Case 20-30208         Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                Desc Main
                                    Document      Page 24 of 38


this Plan shall bind any holder of a Claim against, or an Interest in, the Debtors and/or their Estate and
such holder=s successors and assigns, whether or not such holder=s Claim or Interest is impaired under
the Plan, whether or not such holder has accepted the Plan, and whether or not such holder is entitled to
a distribution under the Plan.

        9.3 Discharge of the Debtors. Except as noted in Article 14, the consideration distributed
under this Plan shall be in exchange for, and in complete satisfaction, discharge, release, and termination
of all Claims of any nature whatsoever against the Debtors and their Estate. The Debtors shall be
entitled to move for entry of a discharge pursuant to section 1141 of the Bankruptcy Code. If such
discharge is approved by Order of the Bankruptcy Court (the ADischarge Order@), the Debtors shall be
deemed discharged and released pursuant to section 1141 of the Bankruptcy Code from any and all
Claims, including but not limited to demands and liabilities that arose before the date of the Discharge
Order, and all debts of the kind specified in section 502(g), 502(h), or 502(i) of the Bankruptcy Code,
whether or not (a) a proof of claim based upon such debt is filed or deemed filed under section 501 of
the Bankruptcy Code; (b) a Claim based upon such debt is allowed under section 502 of the Bankruptcy
Code; or (c) the holder of a Claim based upon such debt has accepted this Plan.

         9.4 Effect of Discharge. Except as noted in Article 14, the Discharge Order shall be a judicial
determination of discharge and termination of all liabilities of and all Claims against the Debtors and the
Estate, except as otherwise specifically provided in this Plan. Upon the entry of the Discharge Order, as
to every discharged Claim and other debt of the Debtors, the holder of such Claim or other debt of the
Debtors shall be permanently enjoined and precluded from asserting against the Reorganized Debtors, or
against their assets or properties or any transferee thereof, any other or further Claim or other debt of the
Debtors based upon any document, instrument, or act, omission, transaction, or other activity of any
kind or nature that occurred prior to the entry of the Discharge Order except as expressly set forth in this
Plan. In the event that, after entry of the Discharge Order, any Person asserts, against the Reorganized
Debtors or any of their subsidiaries or affiliates, any right to payment or equitable remedy for breach of
performance which gives rise to a right of payment, which right was not asserted prior to the entry of the
Discharge Order but is based on any act, fact, event, occurrence, or omission, by or relating to the
Debtors as they existed before the entry of the Discharge Order, and in the further event that such right
is determined by the Bankruptcy Court (a) not to have been discharged pursuant to the provisions of
section 1141 of the Bankruptcy Code and this Plan, and (b) that such right may be asserted against the
Reorganized Debtors, then, in such circumstances the holder of such right shall be entitled to receive
from the Reorganized Debtors value equivalent to that such holder would have received if such right had
been asserted against the Debtors before the Confirmation Date and only to the extent such right would
have been an Allowed Claim. Nothing in this section 9.4 shall have the effect of excepting from discharge
any Claim that is or would be discharged pursuant to section 1141 of the Bankruptcy Code or this Plan.

        9.5 Terms of Certain Injunctions. Except as noted in Article 14, as of and on the Confirmation
Date, all Persons who have held, hold, or may hold Claims against the Debtors and/or the Estate shall be
deemed to have waived, released, and discharged all rights or claims, whether based upon tort, contract
or otherwise, which they possessed or may possess prior to the Confirmation Date against the Debtors
and/or the Estate, except as otherwise provided for in this Plan (including the documents filed as
Schedules or Exhibits to the Plan) or the Confirmation Order; provided, however, that the foregoing

                                                     24

61189538.9
  Case 20-30208         Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                  Desc Main
                                    Document      Page 25 of 38


release shall not apply to nonperformance under the Plan. The Confirmation Order shall constitute a
permanent injunction effectuating these releases, such that all Persons who have held, hold, or may hold
Claims against the Debtors and/or the Estate shall be expressly prohibited from taking any action to
enforce such Claims against the Reorganized Debtors or their property, or any transferee of such
property.

        Unless otherwise provided herein or in the Confirmation Order, all injunctions and/or stays
provided for in, or in connection with, this Chapter 11 Case shall remain in full force and effect through
the Effective Date and thereafter. In addition, the Debtors or the Reorganized Debtors may seek such
further orders as they deem necessary or appropriate to preserve the status quo following occurrence of
the Confirmation Date.

        9.6 No Successor Liability. Except as otherwise specifically provided in the Plan or the
Confirmation Order, neither the Debtors nor the Reorganized Debtors will have any responsibilities,
pursuant to the Plan or otherwise, for any liabilities or obligations of the Debtors or any of the Debtors=
past or present companies, affiliates, subsidiaries or predecessors-in interest relating to or arising out of
the operations of or assets of the Debtors or any of the Debtors= past or present companies, affiliates,
subsidiaries, or predecessors-in-interest whether arising prior to, or resulting from actions, events, or
circumstances occurring or existing at any time prior to the Effective Date. The Reorganized Debtors
shall have no successor or transferee liability of any kind for any Claims; provided, however, that the
Reorganized Debtors shall have the obligations specifically and expressly provided, and solely in the
manner stated, in the Plan.

        9.7 Preservation of All Causes of Action Not Expressly Settled or Released. Except as
noted in Article 14, without limiting or restricting any other provisions of this Plan, including but not
limited to Section 9.1, unless a Claim, cause of action, or objection against a Creditor or other entity is
expressly and specifically waived, relinquished, released, compromised or settled in this Plan or any Final
Order, the Reorganized Debtors expressly reserve such claim, cause of action, or objection for
adjudication or pursuit by the Reorganized Debtors after the Effective Date.

         Therefore, no preclusion doctrine, including, without limitation, the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial, equitable or otherwise) or
laches shall apply to such claims, causes of action, or objections by the Reorganized Debtors upon or
after the Confirmation Date or Effective Date of the Plan based on the Disclosure Statement, the Plan,
the Confirmation Order or otherwise. The Reorganized Debtors expressly reserve the right to pursue or
adopt any claims (and any defenses), causes of action, or objections of the Debtors or the Debtors in
Possession, as trustees for or on behalf of the Creditors, not specifically and expressly waived,
relinquished, released, compromised or settled in this Plan or any Final Order against any entity,
including, without limitation, the plaintiffs or codefendants in any lawsuits. The Reorganized Debtors
shall be the representatives of the Estate appointed for the purposes of pursuing any and all such claims,
causes of action, and objections under section 1123(b)(3)(B) of the Bankruptcy Code.

       Any Person to whom the Debtors have incurred an obligation (whether on account of services,
purchase or sale of goods, tort, breach of contract or otherwise), or who has received services from the

                                                      25

61189538.9
  Case 20-30208        Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23               Desc Main
                                   Document      Page 26 of 38


Debtors or a transfer of money or property of the Debtors, or who has transacted business with the
Debtors, or leased equipment or property from the Debtors, should assume that such obligation,
transfer, or transaction may be reviewed by the Reorganized Debtors subsequent to the Effective Date
and may, to the extent not theretofore specifically waived, relinquished, released, compromised or settled
in this Plan or any Final Order, be the subject of an action, claim, demand, or objection after the
Confirmation Date or the Effective Date, whether or not (a) such Person has filed a proof of claim in the
Chapter 11 Case, (b) such Person=s proof of claim has been objected to, (c) such Person=s Claim was
included in the Debtors= Schedules, or (d) such Person=s scheduled Claim has been objected to or has
been identified by the Debtors as disputed, contingent, or unliquidated.

                                      ARTICLE 10
                            THE EFFECTIVE DATE OF THE PLAN

        10.1 Conditions to Occurrence of Effective Date of Plan. The “effective date of the plan@_
as used in Section 1129 of the Bankruptcy Code, shall not occur until the Effective Date as defined
herein. The Effective Date shall occur upon the earlier of: (a) the Business Day that is thirty (30) days
after entry of the Confirmation Order; or (b) upon satisfaction of the following conditions precedent (or
conditions subsequent with respect to actions that are to be taken contemporaneously with, or
immediately upon, the occurrence of the Effective Date), any of which may be waived in writing by the
Debtors.

         10.1.1 The Confirmation Order shall have been entered by the Bankruptcy Court.

         10.1.2 The Confirmation Order shall have become a Final Order.

       10.1.3 All actions, agreements and instruments, or other documents necessary to implement the
terms and provisions of the Plan, if any, shall have been executed and delivered by any applicable
non-debtor parties in form and substance satisfactory to the Debtors.

       10.1.4 All actions, agreements and instruments, or other documents necessary to implement the
terms and provisions of the Plan, shall have been executed by the Debtors.

       10.1.5 The new value contribution contemplated in section 7.2 of the Plan shall have been
deposited into the Distribution Account.

         10.1.6 Any federal, state, local and foreign governmental authorizations, consents and regulatory
approvals required for the consummation of each of the transactions contemplated in the Plan shall have
been obtained and shall have become final and non-appealable and, with respect to any court proceeding
relating thereto, been approved by Final Order.

        10.1.7 All fees and expenses due to or incurred by Professionals for the Debtors through the
Effective Date not previously paid pursuant to interim or Final Orders shall have been paid into and shall
be held in trust, free and clear of Liens, Claims and encumbrances (other than the rights of such
Professionals) until due and payable in accordance with applicable court order, unless otherwise agreed

                                                   26

61189538.9
  Case 20-30208          Doc 96     Filed 06/15/21 Entered 06/15/21 13:49:23                Desc Main
                                    Document      Page 27 of 38


by such Professionals.

        10.1.8 All payments required to be made on the Effective Date shall have been made or waived in
a separate writing by such party with the right to receive the payment.

        10.2 Filing of Notice of Effective Date. Within fourteen (14) Business Days of the occurrence of
the Effective Date, the Reorganized Debtors shall file a notice of occurrence of the Effective Date signed
by their counsel in the record of the Bankruptcy Court reflecting (a) that the foregoing conditions to the
occurrence of the Effective Date have been satisfied or waived by the Debtors and any other person
whose consent or waiver is required, (b) the date of the Effective Date, and (c) acknowledging that the
Effective Date has occurred on and as of such date.

        10.3 Revocation of Confirmation Order or Withdrawal of Plan. The Debtors may revoke or
withdraw the Plan prior to the Confirmation Date by filing a Notice of Withdrawal of Plan in the record
of the Chapter 11 Case. If the Plan is withdrawn prior to the Confirmation Date or if the Effective Date
does not occur prior to the date set forth in Article 10, then the Plan shall be deemed withdrawn and the
Confirmation Order (if any has been entered) shall be automatically revoked without the need for any
action by any party in interest or the Bankruptcy Court. In such event, the Plan and the Confirmation
Order shall be of no further force or effect and, the Debtors and all holders of Claims and Interests shall
be restored to the status quo ante as of the day immediately preceding the filing of the Plan, and (ii) all
the Debtors= respective obligations with respect to Claims and Interests shall remain unchanged, all of the
Debtors= rights and claims against all Entities shall be fully preserved and nothing contained herein or in
the Disclosure Statement shall be deemed to constitute an admission or statement against interest or to
constitute a waiver or release of any claims by or against the Debtors or any other Persons or to prejudice
in any manner the rights of the Debtors or any Person in any further proceedings involving the Debtors
or any other Persons.

                                          ARTICLE 11
                                  MISCELLANEOUS PROVISIONS

        11.1 Payment of Statutory Fees. All fees payable pursuant to Section 1930 of title 28 of the
United States Code shall be paid by the Reorganized Debtors, as, when and in the amount as required by
applicable law, without the filing of any motion or request therefor.

       11.2 Notice. Any notice required or permitted to be provided to the Debtors or Reorganized
Debtors under the Plan shall be in writing and served by either (a) certified mail, return receipt requested,
postage prepaid, (b) hand delivery, or (c) reputable overnight courier service, freight prepaid, to be
addressed as follows: The Henderson Law Firm, 2030 South Tryon Street, Suite 3H, Charlotte, NC
28203.

      11.3 Headings. The headings used in this Plan are inserted for convenience only and do not in
any manner affect the construction of the provisions of this Plan.

         11.4 Governing Law. Unless a rule of law or procedure is supplied by federal law (including the

                                                     27

61189538.9
  Case 20-30208         Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                Desc Main
                                    Document      Page 28 of 38


Bankruptcy Code and Bankruptcy Rules), the laws of the State of North Carolina, without giving effect to
any conflicts of law principles thereof that would result in the application of the laws of any other
jurisdiction, shall govern the construction of this Plan and any agreements, documents, and instruments
executed in connection with this Plan, except as otherwise expressly provided in such instruments,
agreements, or documents.

        11.5 Additional Documents. The Debtors and Reorganized Debtors have the authority to take
any and all actions and execute (and perform) any agreements and documents as the Debtors and/or
Reorganized Debtors deem necessary or appropriate in their reasonable discretion to effectuate and
further evidence the terms and conditions of this Plan.

        11.6 Compliance with Tax Requirements. In connection with this Plan, the Debtors and the
Reorganized Debtors will comply with all applicable withholding and reporting requirements imposed by
federal, state, and local taxing authorities, and all distributions hereunder shall be subject to such
withholding and reporting requirements.

        11.7 Legal Representation Regarding the Plan. The Debtors and the Bankruptcy Estates of both
are represented by James H. Henderson regarding all parts and process of this Plan.

        11.8 Exemption from Transfer Taxes. To the extent applicable, the issuance, transfer, or
exchange of any securities under this Plan, the making or delivery of any mortgage, deed of trust, other
security interest, or other instrument of transfer under, in furtherance of, or in connection with this Plan,
shall be exempt from all taxes as provided in Section 1146(a) of the Bankruptcy Code.

        11.9 Further Authorizations. The Debtors, and after the Effective Date, the Reorganized
Debtors, may seek such orders, judgments, injunctions, and rulings they deem necessary or useful to carry
out the intention and purpose of, and to give full effect to, the provisions of this Plan.

        11.10 Successors and Assigns. The rights, benefits and obligations of any Person named or
referred to in this Plan shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, personal representative, successor or assign of such Person.

        11.11 Modification and Amendment of the Plan. Subject to section 1127 of the Bankruptcy Code
and Bankruptcy Rules 2002 and 3019, this Plan may be amended or modified exclusively by the Debtors.
Confirmation of the Plan will serve to conclusively establish the Debtors’ Projected Disposable Income,
and neither the United States Bankruptcy Administrator nor any holder of an allowed unsecured claim
may request or be allowed an increase in the amount of payments provided for in the Plan.

        11.12 Upon the occurrence of a default under the terms of this Plan, the Creditor shall send
written notice of such default to the Debtors and shall provide the Debtor with a period of thirty (30)
days from the date said notice is delivered to the Debtors to cure such default, prior to exercising any
rights and remedies under this Plan or under applicable law. A copy of any notice of default required to
be given by this Plan shall be served on the Debtors, with a copy served on James H. Henderson, The
Henderson Law Firm, 2030 South Tryon Street, Suite 3H, Charlotte, NC 28203.

                                                     28

61189538.9
  Case 20-30208         Doc 96     Filed 06/15/21 Entered 06/15/21 13:49:23               Desc Main
                                   Document      Page 29 of 38




                                       ARTICLE 12
                                RETENTION OF JURISDICTION

         Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, the Bankruptcy Court shall retain
jurisdiction over any matter arising under the Bankruptcy Code or arising in or related to the Chapter 11
Case or this Plan, including, without limitation, the following:

         12.1 Executory Contracts and Unexpired Leases. To hear and determine any and all motions or
applications (i) for the assumption, assumption and assignment or rejection of executory contracts or
unexpired leases to which the Debtors are a party or with respect to which the Debtors may be liable, (ii)
to review and determine all Cure Payments under any such assumed executory contract or unexpired
lease, and (iii) to review and determine any Claims resulting from the rejection of any executory contract
or unexpired lease.

        12.2 Causes of Action. To determine any and all causes of action, including all adversary
proceedings, applications, motions, and contested or litigated matters that may be pending on the
Effective Date or that, pursuant to this Plan, may be instituted by the Reorganized Debtors after the
Effective Date.

        12.3 Disputed Claims, Contingent Claims and Unliquidated Claims Allowance/Disallowance. To
hear and determine any objections to the allowance of Claims or Interests (other than Claims that are
Allowed pursuant to the Plan), including but not limited to any objections to the classification of any
Claim, and to allow or disallow any contingent Claim, Disputed Claim, unliquidated Claim, contingent
Interest, disputed Interest in whole or in part, and to determine any and all disputes among Creditors and
holders of Interests with respect to their Claims and Interests.

       12.4 Enforcement/Modification of Plan (other than a request to increase payments under 11
USC § 1127(e)(1)).

                12.4.1 To hear and determine any requests to modify this Plan, remedy any defect or
         omission, or reconcile any inconsistency in any order of the Bankruptcy Court, including the
         Confirmation Order.

                 12.4.2 To hear and determine all controversies, suits, and disputes that may relate to,
         impact upon, or arise in connection with this Plan or any other Plan documents or their
         interpretation, implementation, enforcement, or consummation.

                12.4.3 To hear and determine such other matters that may be set forth in the Plan and the
         Confirmation Order or that relate to any transaction required or contemplated by the Plan.

                 12.4.4 To hear and determine any other matters related hereto, including matters related
         to the implementation and enforcement of the Plan, the Confirmation Order, and all orders
         entered by the Bankruptcy Court in this Chapter 11 Case.

                                                   29

61189538.9
  Case 20-30208         Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23                Desc Main
                                    Document      Page 30 of 38




                 12.4.5 To hear and determine any issue relating to distributions under the Plan.

                 12.4.6 To enter such orders as are necessary to implement and enforce the injunctions
         described herein, including orders extending the protections afforded under section 105 of the
         Bankruptcy Code.

                12.4.7 To issue such orders in aid of execution of this Plan to the fullest extent authorized
         or contemplated by section 1142 of the Bankruptcy Code.

                 12.5 Compensation of Professionals. To hear and determine all applications for allowance
         of compensation and reimbursement of expenses of Professionals, any other fees and expenses
         authorized to be paid or reimbursed under this Plan, and to approve the reasonableness of any
         payments made or to be made as provided in section 1129(a)(4) of the Bankruptcy Code.

                12.6 Settlements. To the extent that Bankruptcy Court approval is required, to consider
         and act on any compromise and settlement of any Claim against or cause of action by the
         Debtors or the Reorganized Debtors.

                  12.7 Taxes. To hear and determine matters concerning state, local, and federal taxes,
         fines, penalties, or additions to taxes for which the Debtors or Debtors in Possession may be
         liable, directly or indirectly, in accordance with sections 346, 505, and 1146 of the Bankruptcy
         Code.

                12.8 506(b), (c) Claims. To determine the amounts, if any, of the reasonable fees, costs
         and other charges payable under sections 506(b) and/or (c) of the Bankruptcy Code.

                 12.9 Specific Purposes. To hear and determine such other matters as may be provided for
         in the Confirmation Order or may be appropriate under applicable law.

                 12.10 Final Decrees. To enter an order or final decree closing the Chapter 11 Case.


                                         ARTICLE 13
                                  ALTERNATIVES TO THE PLAN

                 The Debtors believe that the Plan provides holders of claims with the greatest possible
value that could be realized on their respective claims. The alternatives to Confirmation of the Plan are:
(1) confirmation of an alternative plan of reorganization submitted by another party-in-interest; (2)
liquidation of the Debtors under Chapter 7 of the Bankruptcy Code; (3) confirmation of a plan of
liquidation; or (4) dismissal of this bankruptcy proceeding. The Debtors believe that neither liquidation
of the Debtors’ property under Chapter 7, confirmation of a plan of liquidation, nor the dismissal of this
bankruptcy case are viable alternatives and would not be in the best interests of holders of claims and

                                                     30

US2000 13940300 9

61189538.9
  Case 20-30208        Doc 96      Filed 06/15/21 Entered 06/15/21 13:49:23               Desc Main
                                   Document      Page 31 of 38


interests.

                                               CONCLUSION


               The Debtors believe they have explored all reasonably available alternatives for their Plan
of Reorganization and that the Plan affords the Debtors’ creditors with the most beneficial results.

         This 15th day of June, 2021.


                                                 /s/Calvin Kennedy
                                                 Calvin Kennedy

                                                 /s/ Cynthia Kennedy
                                                  Cynthia Kennedy

                                                 THE HENDERSON LAW FIRM, PLLC

                                                  /s/ James H. Henderson
                                                  James H. Henderson
                                                  NC State Bar No. 13536
                                                  2030 South Tryon St., Suite 3H
                                                  Charlotte, North Carolina 28203
                                                  Email henderson@title11.com
                                                  Telephone: (704) 333.3444
                                                  Counsel for the Debtors




                                                   31

US2000 13940300 9

61189538.9
Case 20-30208   Doc 96      EXHIBIT
                         Filed           A
                               06/15/21 Entered  06/15/21 13:49:23   Desc Main
                         Document      Page 32 of 38
Case 20-30208   Doc 96   Filed 06/15/21 Entered 06/15/21 13:49:23   Desc Main
                         Document      Page 33 of 38
Case 20-30208   Doc 96   Filed 06/15/21 Entered 06/15/21 13:49:23   Desc Main
                         Document      Page 34 of 38
Case 20-30208   Doc 96   Filed 06/15/21 Entered 06/15/21 13:49:23   Desc Main
                         Document      Page 35 of 38
Case 20-30208   Doc 96   Filed 06/15/21 Entered 06/15/21 13:49:23   Desc Main
                         Document      Page 36 of 38
Case 20-30208   Doc 96   Filed 06/15/21 Entered 06/15/21 13:49:23   Desc Main
                         Document      Page 37 of 38
Case 20-30208   Doc 96   Filed 06/15/21 Entered 06/15/21 13:49:23   Desc Main
                         Document      Page 38 of 38
